Exhibit 10.23

 

 

EMPLOYMENT SEPARATION, WAIVER AND RELEASE AGREEMENT

I. RECITALS

 

A.



SCOTT PAGE (hereinafter referred to as “Mr. Page” or “Employee”) has been
employed by COBIZ BANK (hereinafter referred to as “CoBiz” or “Employer”).  Mr.
Page and Employer are sometimes individually referred to below as a specific
person or as a “Party” and collectively referred to below as the “Parties.”  Mr.
Page and Employer desire to terminate the Employment Agreement between Mr. Page
and CoBiz Bank d/b/a Colorado Business Bank dated as of June 23, 2009
(“Employment Agreement”) and to terminate Mr. Page’s employment with CoBiz
pursuant to this Separation, Waiver and Release Agreement (“Agreement”).

 

B.



This Agreement sets forth below the terms and conditions of the separation of
Mr. Page from CoBiz and a full accord and satisfaction of all claims and
controversies between Mr. Page and Employer.

 

C.



This Agreement is executed in conjunction with the termination of Mr. Page’s
employment, but the scope of this Agreement is broader than that.  The Parties
intend to settle by this Agreement all matters between them relating to or
arising out of events occurring up to the date of this Agreement. 

II. COVENANTS

 

A.



The Employment Agreement will be terminated effective December 31, 2017
(“Effective Date”), and Mr. Page’s employment with CoBiz will continue, on an
at-will basis, after such date on a consulting basis through March 31, 2018 (the
“Termination Date”).  Mr. Page agrees that he is not entitled to any
compensation or benefits under the terminated Employment Agreement during the
period from the Effective Date through the Termination Date ( “Transition
Period”). 

 

B.



As of the Effective Date, Mr. Page will be removed as chief executive officer of
CoBiz and will be removed from any and all other positions (other than as an
at-will employee) he holds with CoBiz or any affiliated entity.

 

C. During the Transition Period:

1.



Mr. Page will be paid his regular base salary in effect on the Effective Date
(which base salary is $344,793.12 annually).



L-1

--------------------------------------------------------------------------------

 



2.



Mr. Page will not accrue any additional vacation, sick leave or personal time.

3.



Mr. Page will be expected to be “on call” as needed by Employer but will not be
required to be present in the Employer’s offices on a daily basis.

4.



Mr. Page will continue to be covered under all employee benefit plans and
programs maintained by CoBiz under which he (and his dependents) were covered as
of the Effective Date, provided that Mr. Page continues to be on call, during
the Transition Period, for a sufficient number of hours required for such
participation under the terms of such benefit plans and programs.

5.



Mr. Page will remain eligible for any incentive bonus earned during the 2017
calendar year, subject to any performance goals applicable to such bonus, which
bonus will be paid at the time such bonuses normally are paid by CoBiz
(generally, in March, 2018).  As clarification, Mr. Page will be entitled to
receive his 2017 target bonus, subject to satisfaction of any performance goals,
even if Mr. Page is not employed by CoBiz on the date such bonus is
paid.  Notwithstanding the above, any bonus paid to Mr. Page under this
paragraph will be paid in cash, and no additional equity will be granted or
issued to Mr. Page after the Effective Date.

6.



Mr. Page will not be entitled to any bonus for any period after December 31,
2017.

 

D. As of the Termination Date:

1.



Mr. Page’s employment with CoBiz will be terminated.

2.



Mr. Page will be paid any accrued but unused vacation or personal time, in one
lump sum payment, on the payroll coincident with or immediately following the
Termination Date.

3.



Mr. Page will be entitled to reimbursement for any expenses incurred in
connection with his employment with Employer pursuant to the requirements and
provisions of Employer’s expense reimbursement policy.

4.



Any equity awards held by Mr. Page as of the Termination Date will vest and be
paid only as provided by the award agreement and any CoBiz equity incentive
plan, and nothing in this Agreement shall be interpreted to provide for any
acceleration or amendment to such equity awards.

5.



Mr. Page’s eligibility for benefits under any employee benefit plan or program
will terminate, subject to Mr. Page’s COBRA rights as explained below.

6.



Subject to the Supplemental Release (as defined below) becoming effective and
the requirements set forth in paragraphs II.J., II.K., and II.L. below, Mr. Page
will be paid separation pay equal to 12 months’ base salary (excluding any bonus
and incentive compensation) as in effect on the Effective Date, with such
separation pay paid in equal installments pursuant to CoBiz regular payroll
schedule, commencing on the first payroll period immediately following the date
the Supplemental Release becomes effective.  As clarification, the separation
pay will be subject to all regular tax withholdings, but will not be subject to
any withholding for 401(k) deductions, COBRA premiums, or other employee benefit
deductions.



L-2

--------------------------------------------------------------------------------

 



7.



Subject to the Supplemental Release (as defined below) becoming effective and
the requirements set forth in paragraphs II.J., II.K. and II.L. below, and
provided that Mr. Page timely elects continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for himself and
his covered dependents under the CoBiz group health plans (including health,
vision and dental benefits), CoBiz will pay the employer portion of the COBRA
premiums for Mr. Page and his covered dependents (equal to the same portion of
premiums for health coverage that CoBiz pays for active employees) for twelve
(12) months, after which period Mr. Page will be solely responsible for any
COBRA premiums.  As clarification, Mr. Page will be responsible for paying the
employee portion of such COBRA premiums.

 

These payments and benefits described in paragraphs F.6. and F.7. are hereafter
referred to collectively as the “Separation Benefits”.

E.



In consideration of the Separation Benefits, Mr. Page, individually and on
behalf of his successors, heirs, and assigns (together, “Employee Releasing
Parties”), hereby forever releases, remises, waives, acquits, and discharges
Employer, together with any and all parent corporations of Employer and their
respective affiliates, subsidiaries, successors, predecessors, assigns,
directors, officers, shareholders, supervisors, employees, attorneys, agents,
insurers, and representatives (“Employer Released Parties”), from any and all
actions, causes of action, claims, demands, losses, damages, costs, attorneys’
fees, judgments, liens, indebtedness, and liabilities whatsoever, known or
unknown, suspected or unsuspected, past or present, arising from or relating or
attributable to Mr. Page’s employment by Employer, the termination of said
employment, Mr. Page’s subsequent search for other employment to the date of
this Agreement, and without limiting the generality of the foregoing, from any
and all matters asserted, or which could have been asserted, in any state or
federal judicial or administrative forum, up to the date of this Agreement,
specifically, but not by way of limitation, including claims under the Fair
Labor Standards Act, as amended, the National Labor Relations Act (NLRA), as
amended, Title VII of the Civil Rights Act of 1964, as amended, the Post-Civil
War Reconstruction Acts, as amended, the Age Discrimination in Employment Act
(ADEA), as amended, the Americans with Disabilities Act (ADA), as amended the
Rehabilitation Act of 1973, as amended, the Civil Rights Act of 1991, the Family
and Medical Leave Act (FMLA), the Employee Retirement Income Security Act of
1974 (ERISA), any state civil rights act, any state or federal statutory claim,
including wage and hour claims, any claim of wrongful discharge, “whistleblower
conduct”, tort or contract arising out of the common law of any state.  Mr. Page
agrees not to pursue any claims he may have for pain and suffering, intentional
infliction of emotional distress, or similar claims (together, “Employee
Released Claims”).  In addition, within twenty-one (21) days after the
Termination Date, Employee agrees to execute a release identical to the Employee
Released Claims set forth in this paragraph but covering the period through the
Termination Date (the “Supplemental Release”).



L-3

--------------------------------------------------------------------------------

 



 

F.



Mr. Page hereby covenants and warrants that he has not assigned or transferred
to any person or business association any portion of any Employee Released
Claims which are released, remised, waived, acquitted, and discharged in
paragraph II.E. above.

 

G.



Employer, together with any and all parent corporations of Employer and their
respective affiliates, subsidiaries, successors, predecessors, assigns,
directors, officers, shareholders, and representatives (together, “Employer
Releasing Parties”), hereby forever releases, remises, waives, acquits, and
discharges Employee Releasing Parties (as defined in paragraph II.E. above),
from any and all actions, causes of action, claims, demands, losses, damages,
costs, attorneys’ fees, judgments, liens, indebtedness, and liabilities
whatsoever, that are known arising from or relating or attributable to Mr. Page
by Employer, and without limiting the generality of the foregoing, from any and
all matters asserted, except newly discovered liabilities within one (1) year of
the Effective Date, in any state or federal judicial or administrative forum, up
to the date of this Agreement, specifically, but not by way of limitation,
including any state or federal statutory claim or tort or contract arising out
of the common law of any state (together, “Employer Released Claims”).

 

H.



Employer hereby covenants and warrants that it has not assigned or transferred
to any person or business association any portion of any Employer Released
Claims which are released, remised, waived, acquitted, and discharged in
paragraph II.E. above.

 

I.



Mr. Page agrees to waive reinstatement to employment with Employer.  Mr. Page
further promises not to apply in the future for employment with Employer or any
respective affiliates, subsidiaries, successors, or assigns, and Employer agrees
not to consider Mr. Page for such employment. 

 

J.



Restrictive Covenants.  In consideration for the continued employment of
Employee during the Transition Period and the Separation Benefits, Employee
agrees as follows:

 

1.



Employee’s Agreement Not to Compete:  Employee agrees that, during the
Transition Period and for a period of eighteen (18) months following the
Termination Date, Employee will not, directly or indirectly, as principal or
agent, or in any other capacity, own, manage, operate, participate in, or be
employed by or otherwise be interested in, or connected in any manner with any
person that competes with the business of the Employer within the United States,
as such business is conducted while the Employee is employed by the
Employer.  Nothing contained herein shall be construed as denying the Employee
the right to own securities of any such person, so long as such securities are
listed on a national securities exchange or quoted on the Nasdaq Stock Market,
to the extent of an aggregate of 5% of the outstanding shares of such
securities.



L-4

--------------------------------------------------------------------------------

 



2.



Employee’s Agreement to Keep Information Confidential:  Employee  agrees
that  during the Transition Period and at all times thereafter, the Employee
will not, other than in the performance of his duties as an employee of the
Employer, directly or indirectly, use or disclose to any other person any
information of a confidential or proprietary nature belonging or relating to the
Employer or its affiliates, any information the disclosure of which could
reasonably be expected to have an adverse effect on Employer, its businesses,
property, or financial condition, including but not limited to information
concerning the Employer’s methods of operation, techniques, know-how, plans,
policies, customers, suppliers, representatives or other matters of any kind or
description relating to the products, services, or businesses of the Employer
and its affiliates.

3.



Participant’s Agreement Regarding Non-Solicitation:  Employee  agrees that,
during the Transition Period and for a period of twenty-four (24) months
following the Termination Date, without the Employer’s consent, neither Employee
nor any affiliate of Employee will:

a.



Solicit or induce, directly or indirectly, any person who is or was during the
six-month period preceding such solicitation or inducement an employee or agent
of Employer or any affiliate of Employer to terminate such person’s relationship
with Employer or such affiliate or enter into an employment or agency
relationship with any person other than the Employer or an affiliate to
Employer;

b.



Solicit or induce, directly or indirectly, any customer of Employer or any
affiliate of Employer to terminate or reduce the extent of such customer’s
business with Employer or such affiliate or to become a customer of any other
person in respect of products or services offered by the Employer or any of its
affiliates; or

c.



Make any statements or take any action that could reasonably be expected to
damage the reputation, standing or business of the Employer or any affiliate of
the Employer. 

 

K.



Confidentiality.  Mr. Page expressly agrees to keep the substance of
negotiations and conditions of this Agreement, and the terms and substance of
this Agreement, strictly confidential. With the exception of immediate family,
tax advisors, and attorneys, Mr. Page further agrees that he will not
communicate (orally or in writing) or in any way disclose the substance of
negotiations and conditions of the settlement, and the terms or substance of
this Agreement to any person, judicial or administrative agency or body,
business entity or association, or anyone else, for any reason whatsoever,
without the prior express written consent of Employer, unless compelled to do so
by law.  The CoBiz Board of Directors represent and expressly agree to keep the
substance of negotiations and conditions of this Agreement, and the terms and
substance of this Agreement, strictly confidential. The Board members may
communicate with those who need to know the terms of this Agreement, but shall
be limited to tax advisors and attorneys.  The Board of Directors will not
communicate the substance of negotiations and conditions of the settlement, and
the terms or substance

L-5

--------------------------------------------------------------------------------

 



of this Agreement to any person, judicial or administrative agency or body,
business entity or association, or anyone else, for any reason whatsoever
(including but not limited to prospective candidates for Employee’s position,
executive search firms, and Employer’s officers, employees, or partners) without
the prior express written consent of Employee in the form of a release of
liability against CoBiz and its Board of Directors, unless compelled to do so by
law.  It is expressly agreed that this confidentiality provision is an essential
provision of this Agreement. 

 

L.



Non-Disparagement.  Employee agrees that he will not directly or indirectly
through a third party make any written or oral statements that could be harmful
to or reflect negatively on the personal, professional, business reputations of
the Employer Released Parties, and will not make or solicit any comments,
statements, or the like to the media or to others that may be considered
derogatory or detrimental to the Employer Released Parties’ names, or personal,
professional, or business reputations.  Employer agrees that its Board of
Directors will not directly or indirectly make any written or oral statements to
a third party that could be harmful to or reflect negatively on Employee’s
personal, professional, or business reputation, including comments, statements,
or the like to the media.  The Board of Directors will respond only with the
Employee’s resignation letter, unless Employee authorizes the release of
liability against CoBiz and its Board of Directors.  Employer agrees to inform
each Board Member of his or her obligation in this paragraph of the Agreement.
Nothing in this Agreement shall prohibit Employee or Employer from responding
truthfully to a governmental authority through a lawful subpoena.

 

M.



If any of the provisions in paragraph II.J., II.K. or II.L are breached by Mr.
Page, the covenants and obligations of Employer herein shall immediately
terminate, and Mr. Page agrees to forfeit and, if already paid, to repay to
Employer, the amount of base salary paid to Employee during the Transition
Period plus all Separation Benefits, as well as any other actual damages
incurred by Employer, for his breach, upon demand made by Employer, and to pay
Employer’s costs and attorneys’ fees incurred in any legal action or proceeding
taken by Employer to enforce the provisions of paragraphs II.J., II.K. and II.L
and otherwise to remedy any breach of those provisions.  If the confidentiality
provision in paragraph II.K. or the prohibitions contained in II.L., above, are
breached by the Board of Directors, Employee shall be entitled to equitable
relief or nominal or actual damages incurred by Employee, or both for its
breach, upon demand made by Employee, and to pay Employee’s costs and attorneys’
fees incurred in any legal action or proceeding taken by Employee to enforce the
provisions of paragraphs II.K. and II.L. and otherwise to remedy any breach of
those provisions.

 

N.



Apart from the salary and benefits paid during the Transition Period and any
Separation Benefits, and any relief awarded under the foregoing paragraph II.M.
above, each Party will bear its own costs and attorneys’ fees. 

 



L-6

--------------------------------------------------------------------------------

 



O.



Return of Property and Proprietary Information.  Employee agrees that on or
before the Termination Date, except as provided below, he will return to CoBiz
all property belonging to it, including, but not limited to his ID badges,
cellular phone, personal digital assistants, pagers, company pass, keys, credit
cards, telephone calling cards, files, records, computer access codes, computer
equipment instruction manuals, business plans, and any other CoBiz documents in
his possession.  Once all of this property is returned and Employee represents
and warrants in writing to CoBiz that he has not downloaded, uploaded, or copied
any information stored on these devices, he must make all of these devices
available to CoBiz to do a complete examination of each device and scrub them of
any CoBiz proprietary information.  At this point, Employee shall be granted
ownership and possession of his existing cellphones (and current cellphone
number), laptops, iPad and desktop devices. 

 

P.



Automobile.  Employer will allow Employee to purchase, at depreciated book value
(which, as of March 31, 2018, will equal $24,724.48), the vehicle used by
Employee. The Employee’s purchase of the vehicle is required to be completed,
with full payment, on or before March 31, 2018.  Mr. Page will be responsible
for paying a pro-rata portion of the annual vehicle licensing fee.

 

Q.



This Agreement sets forth the complete agreement between the Parties.  No other
covenants or representations have been made or relied on by the Parties, and no
other consideration, other than that set forth herein, is due between the
Parties.  Specifically, but without limiting the scope of the foregoing, no
payment of money between the Parties is due in any way, in any amount, or on
account of any claim, including attorneys’ fees, other than as expressly
provided in this Agreement.

 

Mr. Page acknowledges that Employer has advised and hereby advises him to
consult with an attorney prior to executing this Agreement; Mr. Page
acknowledges that he has consulted with an attorney; and that he has at least
twenty-one (21) days within which to consider this Agreement.  Mr. Page further
understands that for a period of seven (7) days following execution of this
Agreement, Mr. Page may revoke this Agreement and that it shall not become
effective or enforceable until expiration of this seven (7) day period.  Mr.
Page further acknowledges and agrees that he will receive the consideration
described in this Agreement only upon expiration of the seven (7) day time
period described above (the “Release Effective Date”), and that these payments
and benefits represent amounts to which Mr. Page is not otherwise entitled.

 

III. MISCELLANEOUS

 

A.



Mr. Page represents that he has read this Agreement and understands each of its
terms.  Mr. Page further represents that no representations, promises,
agreements, stipulations, or statements have been made by Employer, or its
respective subsidiaries, successors,

L-7

--------------------------------------------------------------------------------

 



predecessors, assigns, directors, officers, employees, shareholders,
supervisors, agents, attorneys, insurers, or representatives to induce this
settlement, beyond those contained herein.  Mr. Page further represents that he
voluntarily signs this Agreement as his own free act.

 

B.



If any provision of this Agreement should be declared to be invalid,
unenforceable, or void by any administrative agency, fact finder, or court of
law, the remainder of the Agreement shall remain in full force and effect, and
shall be binding upon the Parties hereto as if the invalidated provision were
not part of this Agreement.  Any portion held to be invalid, unenforceable, or
void shall be deemed amended or reduced in scope, but such amendment or
reduction in scope will be made only to the minimum extent required for purposes
of maximizing the validity and enforceability of this Agreement, as determined
by the agency, fact finder or court.

 

C.



Colorado substantive law, and not its choice of law doctrine, shall govern the
interpretation of this Agreement.

 

D.



If a Party is required to initiate an action in court to enforce this Agreement,
or to assert this Agreement as a defense to an action initiated by the other
Party, the prevailing Party shall be entitled to its costs and attorneys’ fees
from the other Party, to the extent such costs and fees are related to the
enforcement of this Agreement or the assertion of it as a defense.

 

E.



Mr. Page acknowledges that Employer has not provided any advice or opinion to
him regarding potential tax liability for payments made hereunder.  Mr. Page
agrees to indemnify Employer and its insurers against, and hold them harmless
from, any and all claims asserted against, imposed upon or paid, incurred or
suffered by Employer or its insurers, or any of them, as a result of, arising
from, in connection with, or incident to assertion by any taxing authority of
tax liability for the payments made hereunder.

 

F.



The Parties, individually or by and through counsel, mutually contributed to the
preparation of and have had the opportunity to review and revise this
Agreement.  Accordingly, no provision of this Agreement shall be construed
against any Party to this Agreement because that Party, or its counsel, drafted
or assisted in the drafting of the provision.  This Agreement and all of its
terms shall be construed equally as to all Parties.

 

G.



This Agreement may be executed in identical counterparts, which, when considered
together, shall constitute the entire agreement of the Parties.

 

H.



This Agreement does not purport to waive or release any claims or rights that by
law cannot be waived or released.  Mr. Page further represents that no claims,
complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to Mr. Page’s employment by the Employer.  Employer

L-8

--------------------------------------------------------------------------------

 



represents that it knows of no claims, complaints, charges, or other proceedings
that are pending in any court, administrative agency, commission or other forum
relating directly or indirectly to Mr. Page’s employment by Employer.  Except as
described in paragraph II.I. above, Mr. Page agrees that by signing this
Agreement, he waives his right to recover monetary damages in any charge,
complaint, or lawsuit filed by Mr. Page or by anyone else on Mr. Page’s behalf. 

 

[Remainder of the page intentionally left blank]



L-9

--------------------------------------------------------------------------------

 



IN WITNESS THEREOF, and intending to be legally bound, the Parties have executed
this Agreement on ____________________, 2017.

 

 

 

 

 

 

SCOTT PAGE

 

STATE OF COLORADO)

) ss.

CITY AND COUNTY OF DENVER )

 

The foregoing instrument was acknowledged before me this ______ day of
______________, 2017, by Scott Page.

 

Witness my hand and official seal.

My commission expires ____________________.

 



 

 

 

 

 

Notary Public

 

[SEAL]





L-10

--------------------------------------------------------------------------------

 



COBIZ BANK

 

By:

 

_________________________________

 

_________________________________





STATE OF COLORADO)

) ss.

CITY AND COUNTY OF DENVER)

 

The foregoing instrument was acknowledged before me this ______ day of
______________, 2017, by ________________________ as __________________________
of CoBiz Bank.

 

Witness my hand and official seal.

 

My commission expires ____________________.



 

 

 

 

 

 

Notary Public

 

 [SEAL]

 

L-11

--------------------------------------------------------------------------------